Case: 14-13476   Date Filed: 08/28/2015   Page: 1 of 3


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 14-13476
                        Non-Argument Calendar
                      ________________________

              D.C. Docket No. 5:13-cr-00072-MTT-CHW-1



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                 versus

CHADWICK CANTY,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Georgia
                     ________________________

                            (August 28, 2015)

Before WILLIAM PRYOR, MARTIN and ANDERSON, Circuit Judges.

PER CURIAM:
               Case: 14-13476     Date Filed: 08/28/2015    Page: 2 of 3


      Chadwick Canty appeals his sentence of 72 months of imprisonment

following his plea of guilty to possessing a firearm in furtherance of a drug

trafficking offense. 18 U.S.C. § 924(c)(1)(A). Canty argues that his sentence is

procedurally unreasonable because the district court failed to explain why it

ordered his sentence to run consecutively to an undischarged state sentence. Canty

also argues that his sentence is substantively unreasonable because the district

court departed upward from his advisory guideline range. We affirm.

      Canty’s sentence is procedurally reasonable. When the district court has

discretion to order that a sentence run consecutively or concurrently to an

undischarged sentence, it is required to consider the statutory sentencing factors,

18 U.S.C. § 3553(a). 18 U.S.C. § 3584(b); United States Sentencing Guidelines

Manual § 5G1.3 (Nov. 2013). But the statute for Canty’s offense states that “no

term of imprisonment imposed on a person under this subsection shall run

concurrently with any other term of imprisonment imposed upon the person . . . .”

18 U.S.C. § 924(c)(1)(D). The district court was not required to explain why it

ordered Canty’s federal sentence to run consecutively to his state sentence when

that was mandated by section 924(c)(1)(D).

      Canty’s sentence is also substantively reasonable. The district court decided

to depart upward to “reflect the actual seriousness of . . . [three drug sales that

were] dismissed as part of [Canty’s] plea agreement.” See U.S.S.G. § 5K2.21.


                                           2
              Case: 14-13476     Date Filed: 08/28/2015    Page: 3 of 3


Canty argues that his sentence was based on his dismissed charges, but the district

court stated that it considered the presentence investigation report, Canty’s

“advisory sentencing range [of 60 months of imprisonment] and the sentencing

factors . . . [to] ma[ke] an individualized assessment based on the facts presented.”

Canty’s presentence report provided a criminal history of IV based on his prior

convictions for obstructing an officer, possessing cocaine with intent to distribute,

and possessing marijuana as an inmate within guard lines. The district court

reasonably determined that an upward departure of 12 months was necessary to

achieve the statutory purposes of sentencing. See 18 U.S.C. § 3553(a). That

Canty’s sentence is well below his maximum statutory penalty of life

imprisonment suggests that his sentence is reasonable. See United States v.

Gonzalez, 550 F.3d 1319, 1324 (11th Cir. 2008). The district court did not abuse its

discretion when it sentenced Canty to 72 months of imprisonment.

      We AFFIRM Canty’s sentence.




                                          3